Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 27, *2582001, convicting defendant, after a nonjury trial, of attempted assault in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of five years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to victim’s background and inconsistencies in his testimony, were properly considered by the court and there is no basis for disturbing its determinations.
The court properly admitted testimony from a police officer who recounted the victim’s identification of his assailant at the scene. This testimony explained the action of the police and demonstrated the victim’s ability to observe and recollect the incident, despite having been shot twice (see People v Tosca, 98 NY2d 660, 661; People v Huertas, 75 NY2d 487, 493). Concur— Andrias, J.P., Sullivan, Rosenberger, Friedman and Gonzalez, JJ.